Bigelow, J.
We do not see any good reason for denying the claim of the appellee to have his debt for rent against the separate estate of the insolvent debtor. The proof can be well supported on two grounds.
1. By the indenture of December 31st between the insolvent debtor and his retiring copartner, the interest of the latter in the lease of the premises belonging to the appellee was assigned to the former. He thereby became liable individually for the entire rent reserved by the lease ; for one half of it by virtue of the privity of contract and of estate, created by the lease with him as original joint lessee of the premises with his copartner; for the other half by virtue of the privity of estate created by the assignment of the interest of his copartner. An assignee of a lease is always liable to the lessor by virtue of his enjoyment of the estate under the demise after the assignment has been assented to by the lessor. By such assent the privity of estate is terminated, which subsisted between the original lessee and lessor, and the former can no longer be held liable for rent by virtue of such privity only. Brett v. Cumberland, Cro. Jac. 521. 1 Saund. 240, note 5. It is true that after the assignment the retiring copartner was also liable for rent by virtue of the privity of contract existing under the covenants in the lease *25An assignment of a lease by a lessee, though the lessor assents to it and receives rent from the assignee, will not exonerate the lessee from his liability on his express covenant to pay rent. Parker v. Webb, 3 Salk. 5. Auriol v. Mills, 4 T. R. 99. Wad-ham v. Marlowe, 8 East, 314 note. Wall v. Hinds, 4 Gray, 266 But this liability of the original joint lessee for the rent did not in any degree affect the right of the lessor to look to the assignee for that portion of the rent for which he was liable by virtue of the privity of estate created by the assignment. The remedies of the lessor against the lessee and his assignee are concurrent. The insolvent debtor was therefore liable for the entire quarter's rent which accrued subsequently to the assignment and before the application for the benefit of the insolvent law. An action of contract in the nature of debt for rent could have well been maintained against him alone for the entire rent of the premises. The assent of the lessor to the assignment is abundantly shown by the negotiation into which he entered with the debtor for the surrender of the lease, in which he recognized him as having the entire interest in the demised premises.
2. But on another ground, we think it clear that the claim for rent is a proper subject of proof against the separate estate of the debtor. A valid agreement was made between the lessor and the debtor by the letters which passed between them. This agreement was on a good consideration, being based on mutual stipulations which were dependent. Each of them agreed to give up valuable rights and interests, and in consideration of the surrender of the lease by the lessor and of other stipulations, the debtor made a new promise to pay the rent up to the first day of May. This was clearly an independent contract, collateral to the lease. It bound Train only. It was entered into by him in his own name only, after the dissolution of the firm, when he had no right to bind his former copartner by any new agreements for payment of rent. He was thereby clearly liable on it as on his own separate agreement, and the sum which he stipulated to pay may now be proved against his separate estate.

Decree affirmed.